    Kathy Bazoian Phelps (155564)
  1 DIAMOND MCCARTHY LLP
    1999 Avenue of the Stars, Suite 1100
  2 Los Angeles, CA 90067
    Phone: (310) 651-2997
  3
    Email: kphelps@diamondmccarthy.com
  4
    Special Litigation Counsel for
  5 Michael G. Kasolas, Chapter 7 Trustee
    For Fox Ortega Enterprises, Inc.
  6 Dba Premier Cru

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                       OAKLAND DIVISION

 11 In re
                                                       Case No. 16-40050-WJL
 12 FOX ORTEGA ENTERPRISES, INC., dba
    PREMIER CRU
 13                                                    Chapter 7
              Debtor.
 14
 15

 16                                                    STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE
 17

 18 MICHAEL G. KASOLAS, Chapter 7 Trustee              Adversary No. 18-04014
    for Fox Ortega Enterprises, Inc. dba Premier
 19 Cru,
                                                       Date: October 9, 2019
 20                 Plaintiff,                         Time: 10:30 a.m.
                                                       Place: 1300 Clay Street
 21 vs.                                                       Courtroom 220
                                                              Oakland, CA 94612
 22 MARCUS HILES,                                      Judge: Hon. William J. Lafferty, III
 23                Defendant.
 24

 25
             IT IS HEREBY STIPULATED by and between counsel for Plaintiff, Michael G. Kasolas,
 26
      Chapter 7 Trustee, and counsel for Defendant, Marcus Hiles (“Defendant”), as follows:
 27

 28
                                                 1          STIPULATION TO CONTINUE STATUS CONFERENCE

Case: 16-40050     Doc# 844      Filed: 10/04/19 Entered: 10/04/19 16:55:02 Page 1 of 3
  1      1. Plaintiff’s counsel and Defendant’s current attorney have met and conferred and the parties

  2          have exchanged settlement offers.

  3      2. The parties continue to engage in settlement negotiations at this time. If no settlement is

  4          reached, the Trustee is prepared to file a motion for summary judgment or summary

  5          adjudication..

  6      3. The parties believe that a further continuance of the status conference for approximately 60

  7          days is appropriate to give them additional time to try to settle this matter or to have a

  8          summary judgment motion heard.

  9      4. The Status Conference is presently scheduled for October 9, 2019 at 10:30 a.m.

 10      5. The parties agree to a continued Status Conference date of December 11, 2019 at 10:30

 11          a.m.

 12
      Dated: October 4, 2019                      DIAMOND MCCARTHY LLP
 13
                                                  By: /s/ Kathy Bazoian Phelps
 14
                                                  KATHY BAZOIAN PHELPS
 15                                               Attorneys for Michael Kasolas,
                                                  Chapter 7 Trustee for Fox Ortega
 16                                               Enterprises, Inc. dba Premier Cru
 17
      Dated: October 4, 2019                      Wilson Elser Moskowitz Edelman
 18                                               & Dicker LLP
 19
                                                  By:    /s/ Mark G. Ledwin
 20                                               VIOLAINE BRUNET
                                                  MARK G. LEDWIN
 21                                               Attorneys for Defendant Marcus Hiles
 22

 23

 24

 25

 26

 27

 28
                                                2          STIPULATION TO CONTINUE STATUS CONFERENCE

Case: 16-40050      Doc# 844    Filed: 10/04/19 Entered: 10/04/19 16:55:02 Page 2 of 3
  1                                   CERTIFICATE OF SERVICE

  2         I hereby certify that on the date indicated below, I electronically filed the foregoing

  3 document with the Clerk of the Court, using the CM/ECF system, which will send notification of

  4 such filing to the counsel of record in this matter who are registered on the CM/ECF system.

  5
                                                  DIAMOND MCCARTHY LLP
  6 Executed October 4, 2019

  7
                                                  By: /s/ Erika Shannon
  8
                                                        Erika Shannon
  9

 10

 11

 12

 13

 14
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                3          STIPULATION TO CONTINUE STATUS CONFERENCE

Case: 16-40050    Doc# 844      Filed: 10/04/19 Entered: 10/04/19 16:55:02 Page 3 of 3
